Citation Nr: 0936313	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-09 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
for bilateral flat feet with bunions and calluses, beginning 
February 25, 2008.  

2.  Entitlement to an initial compensable rating for 
bilateral flat feet with bunions and calluses prior to 
February 25, 2008.  

3.  Entitlement to an initial rating greater than 20 percent 
for low back strain.  

4.  Entitlement to a separate compensable rating for 
neurological impairment due to intervertebral disc syndrome.  

5.  Entitlement to an initial rating greater than 10 percent 
for chronic cystitis.  

6.  Entitlement to an initial compensable rating for tinea 
pedis with onychomycosis of both great toenails.  

7.  Entitlement to an initial compensable rating for anemia.  

8.  Entitlement to an initial compensable rating for uterine 
fibroids prior to February 25, 2008.  

9.  Entitlement to an initial compensable rating for uterine 
fibroids beginning February 25, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from November 1978 to January 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In light of action taken herein, the Board has 
recharacterized the issues on appeal as set forth above.  


FINDINGS OF FACT

1.  The greater weight of the evidence shows that, beginning 
February 25, 2008, the Veteran's bilateral flat feet with 
bunions and calluses has been manifest by marked pronation, 
pain on manipulation and accentuated on use, and 
characteristic callosities.  

2.  The greater weight of the evidence shows that, prior to 
February 25, 2008, the Veteran's bilateral flat feet with 
bunions and calluses was manifest by moderate pes planus, and 
pain on manipulation and accentuated on use.  

3.  The greater weight of the evidence shows that the 
Veteran's low back strain has been manifest throughout the 
appeal period by limitation of flexion to not less than 
55 degrees.  

4.  The greater weight of the evidence shows that the 
Veteran's intervertebral disc syndrome, which represents 
progression of his low back strain, has been manifest since 
February 25, 2008, by mild incomplete paralysis of the 
sciatic nerve.  

5.  The greater weight of the evidence shows that the 
Veteran's chronic cystitis has required continuous antibiotic 
therapy and has resulted in a daytime voiding interval and a 
nighttime voiding interval of three hours throughout the 
appeal period.  

6.  The greater weight of the evidence shows that the 
Veteran's tinea pedis with onychomycosis of both great 
toenails has required not more than topical medication and 
has involved one percent of the entire body throughout the 
appeal period.  

7.  The greater weight of the evidence shows that the 
Veteran's anemia has been manifest throughout the appeal 
period by blood hemoglobin levels of at least 11gm/100ml and 
has been essentially asymptomatic.  

8.  The greater weight of the evidence shows that the 
Veteran's uterine fibroids were symptomatic, but did not 
require continuous treatment prior to February 25, 2008.  

9.  The greater weight of the evidence shows that the 
Veteran's symptomatic uterine fibroids required continuous 
treatment beginning February 25, 2008.  



CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating greater 
than 30 percent for bilateral flat feet with bunions and 
calluses, beginning February 25, 2008.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, and Code 5276 (2008).  

2.  The criteria are met for an initial 10 percent rating for 
bilateral flat feet with bunions and calluses prior to 
February 25, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
and Code 5276 (2008).  

3.  The criteria are not met for an initial rating greater 
than 20 percent for low back strain.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, and Code 5237 (2008).  

4.  The criteria are met for a separate 10 percent rating for 
neurological impairment due to intervertebral disc syndrome.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, and Code 8520 (2008).  

5.  The criteria are not met for an initial rating greater 
than 20 percent for chronic cystitis.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
and Code 7512 (2008).  

6.  The criteria are not met for an initial compensable 
rating for tinea pedis with onychomycosis of both great 
toenails.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, and Code 7806 (2008).  

7.  The criteria are not met for an initial compensable 
rating for anemia.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, and Code 7700 
(2008).  

8.  The criteria are not met for an initial compensable 
rating for uterine fibroids, prior to February 25, 2008.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, and Code 7613 (2008).  

9.  The criteria are met for a 10 percent rating for uterine 
fibroids beginning February 25, 2008.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
and Code 7613 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Disability Evaluations

The present appeal involves the Veteran's claim for greater 
initial ratings for several of her service-connected 
disabilities.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board must also consider 
the effect of pain, if appropriate.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  A claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

Bilateral flat feet

In the May 2006 rating decision that is the subject of this 
appeal, the RO granted service connection and assigned a 
noncompensable disability evaluation for bilateral flatfeet 
with bunions and calluses, effective from February 1, 2005, 
by analogy using Diagnostic Code 5276.  See 38 C.F.R. 
§§ 4.20, 4.27.  A March 2008 rating decision increased the 
evaluation to 30 percent using the same diagnostic code, 
effective from February 25, 2008.

Under Diagnostic Code 5276, disability due to bilateral flat 
feet is rated 50 percent for pronounced pes planus, with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, or marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  A 30 percent evaluation is 
warranted for severe pes planus, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  A 10 percent rating is 
appropriate for moderate pes planus, with the weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet.  

Private treatment records dated since the Veteran's 
retirement from service in 2005 do not reflect any complaints 
or clinical findings regarding her service-connected flat 
feet, bunions, or calluses.  

The Veteran reported to a VA compensation examiner in 
September 2005 that she had bunions on both feet and a callus 
on each heel, as well as flat feet, all of which caused pain 
at rest and on standing and walking.  The conditions did not 
produce any functional impairment, and she indicated that she 
had lost no time from work due to the disability.  The 
examiner stated that examination of the Veteran's feet was 
normal, although the Veteran did have moderate flat feet.  
There was no marked pronation or medial tilting.  No painful 
motion, weakness, or muscle atrophy was observed.  The 
examiner noted that palpation of the Achilles tendon and 
plantar surface of the feet did not elicit any tenderness or 
pain.  There was no claw foot or varus deformity.  There was 
no hallux valgus.  Minimal callus was present on each heel.  
It was noted that the Veteran did not wear "corrective shoe 
wear."  X-rays of the feet showed bilateral bunions.  

On VA compensation examination on February 25, 2008, the 
Veteran reported that she had constant, aching pain that was 
increased by activity.  She indicated that shoe inserts did 
not help.  She denied any weakness, stiffness, swelling, or 
fatigue.  The Veteran stated that treatment for the 
disability consisted of shaving of calluses on the bottom of 
her feet.  On examination, there was tenderness and painful 
motion of both feet.  The examiner indicated that the 
Veteran's gait was within normal limits, however.  There was 
no valgus deformity or malalignment of either foot.  The 
examiner noted that there was marked pronation of both feet, 
but she also stated that there was good alignment of both 
Achilles tendons.  The plantar surfaces of both feet were 
moderately tender, particularly over callosities across both 
metatarsal pads.  There was hallux valgus of both great toes, 
with slight angulation, but no resection of the metatarsal 
head.  The examiner indicated that the Veteran did not have 
any limitation of walking or standing.  She required shoe 
inserts, but not orthopedic shoes, corrective shoes, arch 
supports, foot supports, and build-up of the shoes.  The 
symptoms and pain were not relieved by the "corrective shoe 
wear." 

The Board observes that the September 2005 VA examiner noted 
essentially no relevant abnormal clinical findings, except 
for moderate flat feet.  There was no tenderness on 
manipulation of the feet or painful motion.  The examiner did 
note minimal calluses on both heels and x-ray evidence of 
bilateral bunions, however.  Particularly in light of the 
notation of moderate flat feet, and affording the Veteran the 
benefit of the doubt, the Board concludes that the criteria 
were met for a 10 percent rating prior to February 25, 2008.  
In the absence of other significant abnormal clinical 
findings, however, the criteria were not met for a higher 
rating.  

Further, no examiner has diagnosed pronounced pes planus.  
Although the February 2008 VA examiner noted marked 
pronation, she indicated that there was good alignment of 
both Achilles tendons.  She indicated that there was moderate 
tenderness, but no examiner has noted extreme tenderness of 
the plantar surfaces of the feet, or marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation.  The Board also notes that the Veteran has 
consistently reported that her symptoms are not improved by 
shoe inserts.  Considering all of the evidence, the Board 
concludes that the disability picture more nearly 
approximates that contemplated by a 30 percent rating, rather 
than a 50 percent rating.  

The Board has considered whether a separate, compensable 
rating should be assigned for bunion of either foot.  
Unilateral hallux valgus is assigned a 10 percent rating 
under Diagnostic Code 5280 when severe, if equivalent to 
amputation of the great toe, or when operated with resection 
of the metatarsal head.  Hallux valgus was not noted on 
examination in 2005.  On examination in 2008, the hallux 
valgus of each great toe was described as slight angulation, 
with no resection of the metatarsal head.  Consequently, the 
Board concludes that the criteria for assignment of a 
separate, compensable rating for a bunion of either foot are 
not met.  As for calluses, the presence of characteristic 
callosities is a criterion for the current 30 percent 
evaluation.  Consequently, the presence of calluses would not 
be a permissible basis for assignment of a separate, 
compensable rating.  See 38 C.F.R. § 4.14. 

In summary, a 10 percent rating is assigned for bilateral 
flat feet with bunions and calluses prior to February 25, 
2008.  A rating greater than 30 percent beginning February 
25, 2008, is denied.  

Low back strain

In the May 2006 rating decision that is the subject of this 
appeal, the RO granted service connection and assigned a 20 
percent rating for chronic low back strain, claimed as pain, 
and assigned Diagnostic Code 5237, for lumbosacral or 
cervical strain, to the service-connected disability 
effective from February 1, 2005.  A higher rating under the 
General Rating Formula for Diseases and Injuries of the Spine 
requires limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or ankylosis of the entire 
thoracolumbar spine.  


The post-service treatment records show that the Veteran 
complained of low back pain in June 2005.  This treatment 
note does contain a reference to sciatica, but whether 
sciatica was then present on examination is not clear.  An 
MRI in June 2005, which noted a history of low back pain with 
bilateral radiculopathy and trouble walking, was interpreted 
as showing minimal degenerative disc disease at L4-5, and was 
otherwise normal.  In August 2005, it was noted that the 
Veteran's low back pain was improved.  A note dated in 
August 2006 states that she had no low back pain or sciatica 
and that there was no costovertebral angle tenderness.  

The Veteran reported to the September 2005 VA compensation 
examiner that her back symptoms occurred up to four times a 
month and lasted two days.  She described the pain as both 
aching and sharp, 8/10 in severity.  The pain was relieved by 
medication and rest.  The Veteran indicated that she was 
incapacitated twice the previous year, although she had lost 
no time from work due to the disability.  She denied any 
other functional impairment due to the disability.  On 
examination, the Veteran's gait and posture were normal.  She 
did not use any assistive device.  There was some tenderness 
of the lower back, but no ankylosing of the spine.  Range of 
motion of the thoracolumbar spine was limited to 60 degrees 
of flexion and 20 degrees of extension.  Lateral rotation was 
accomplished to 20 degrees in each direction, as was lateral 
flexion.  The examiner indicated that there was no pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  He also stated that there was no 
intervertebral disc syndrome.  X-ray of the back was 
reportedly normal.  Neurological examination of the lower 
extremities was reportedly normal.  The examiner's diagnosis 
was chronic low back strain.  

At the time of the February 2008 VA compensation examination, 
the Veteran reported her back symptoms as stiffness, 
weakness, and difficulty getting out of bed.  She also 
indicated that she would experience pain 5-10 times per 
month, lasting up to 24 hours.  She stated that the pain was 
sharp in nature and traveled to her right leg.  Rest and 
medication would relieve the pain; she reported that 
medication would allow her to continue to function.  The 
Veteran indicated that she had had occasions that required 
bed rest, but not since January 2007.  She denied that the 
disability had caused any incapacitation.  The examiner noted 
that there was no evidence of radiating pain on movement, and 
muscle spasm was absent.  Straight leg raise testing was 
negative bilaterally.  There was no ankylosis of the spine.  
On range of motion testing, flexion was limited to 55 degrees 
by pain, and extension was limited to 30 degrees by pain.  
The Veteran reported pain at 10 degrees of right lateral 
flexion and at 20 degrees of left lateral flexion.  Lateral 
rotation was limited by pain to 10 degrees in each direction.  
The examiner stated that repetitive use further limited 
motion by an additional 15 degrees due to pain; however, 
there was no fatigue, weakness, lack of endurance, or 
incoordination on repetitive use.  The examiner also 
indicated that there were signs of intervertebral disc 
syndrome, consisting of sensory deficit of the right lateral 
leg and right lateral foot, and slight motor weakness of 
right great toe extension.  Lower extremity reflexes were 
normal bilaterally.  The examiner stated that the peripheral 
nerve most likely involved was the sciatic nerve.  The 
Veteran's intervertebral disc syndrome caused no bowel or 
bladder dysfunction.  

A 20 percent rating has been in effect for low back strain 
throughout the appeal period.  As set forth above, a higher 
rating under the General Rating Formula requires limitation 
of flexion of the thoracolumbar spine to 30 degrees or 
ankylosis.  No examiner has reported limitation of flexion to 
less than 55 degrees, and examiners have indicated that no 
ankylosis is present.  The Board recognizes that the February 
2008 VA examiner indicated that the Veteran would experience 
functional impairment on repetitive use resulting in 
additional limitation to 40 degrees.  However, even 
considering that additional limitation, the Board finds that 
the disability picture does not more nearly meet the criteria 
for a higher rating.  Therefore, the Board concludes that the 
criteria for a rating greater than 20 percent under the 
General Rating Formula have not been met at any time during 
the appeal period.  

The Board observes that, although an MRI in June 2005 had 
demonstrated degenerative disc disease and the report of that 
examination noted a history of bilateral radiculopathy and 
trouble walking, the treatment records prior to the February 
2008 VA compensation examination do not reflect any abnormal 
neurological clinical findings.  The February 2008 VA 
examiner for the first time indicated that the Veteran's low 
back strain had progressed to intervertebral disc syndrome.  
Accordingly, rating the service-connected back disability on 
the basis of neurological impairment must also be considered.  

Although the Veteran reported to the February 2008 examiner 
that there had been occasions prior to January 2007 where her 
symptoms required bed rest, there is no evidence that any 
physician has ever prescribed bed rest for the disability.  
Therefore, a compensable rating is not warranted under the 
provisions of the Formula for Rating Intervertebral Disc 
Syndrome for Code 5243.  

Nevertheless, the February 2008 examiner did indicate that 
the Veteran's intervertebral disc syndrome had resulted in 
both sensory and motor impairment of the sciatic nerve.  The 
Board finds that the reported symptoms and clinical findings 
reflect not more than mild incomplete paralysis of the 
sciatic nerve, warranting a separate 10 percent rating, and 
no more, under Code 8520, effective from the date of that 
examination.  

In summary, the criteria for a rating greater than 20 percent 
based on orthopedic considerations have not been met at any 
time during the appeal period.  Code 5237. A compensable 
rating is not warranted for intervertebral disc syndrome 
based on incapacitating episodes.  Code 5243.  But a separate 
10 percent rating is assigned, based on impairment of the 
sciatic nerve, effective from February 25, 2008.  Code 8520.  

Chronic cystitis

The May 2006 rating decision that is the subject of this 
appeal granted service connection and assigned a 
noncompensable disability evaluation for urinary tract 
infection, by analogy using Diagnostic Code 7518, effective 
from February 1, 2005.  A March 2008 rating decision changed 
the disability to chronic cystitis (claimed as urinary tract 
infection), and assigned a 10 percent rating by analogy using 
Diagnostic Code 7512, effective from February 1, 2005.  
Diagnostic Code 7512 provides that chronic cystitis is to be 
rated as voiding dysfunction.  Voiding dysfunction is rated 
on the basis of urine leakage, frequency, or obstructed 
voiding.  The next higher rating requires the wearing of 
absorbent materials which must be changed less than two times 
per day (20 percent); daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night (20 percent); or urinary retention requiring 
intermittent or continuous catheterization (30 percent).  
Further, the criteria based on urinary frequency provide that 
a 10 percent rating is warranted for a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  A 20 percent rating is to be assigned 
for a daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  38 C.F.R. 
§ 4.115a.  

The Board notes that, although cystitis is to be rated as 
voiding dysfunction, the primary manifestation of the 
Veteran's disability has been recurrent urinary tract 
infections.  The regulations provide that a 10 percent rating 
for urinary tract infection requiring long-term drug therapy, 
1-2 hospitalizations per year, and/or intermittent intensive 
management.  A 30 percent rating is to be assigned for 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.  

The private post-service treatment records reflect treatment 
for cystitis in December 2006 and January 2007.  

The Veteran reported to the September 2005 VA compensation 
examiner that she had had multiple urinary tract infections.  
She denied any incontinence or other functional impairment, 
denied any other treatment for the disability, and indicated 
that she had lost no time from work.  The pelvic examination 
was reportedly normal, as was a urinalysis.  

The February 2008 VA compensation examiner recorded that the 
Veteran had no symptoms or systemic manifestations due to the 
disability.  The Veteran did report that she was receiving 
prophylactic antibiotic treatment.  She also reported that 
she urinated five times during daytime, with a voiding 
interval of three hours, and twice at night, with a voiding 
interval of three hours.  Pelvic examination was reportedly 
normal, as was urinalysis.  

Because there is no evidence that the disability has ever 
required that the Veteran wear absorbent materials, the 
criteria for a compensable rating on the basis of voiding 
dysfunction have not been met at any time during the appeal 
period.  However, it was noted at the time of the 
February 2008 VA compensation examination that the Veteran 
was receiving continuous prophylactic antibiotic therapy; 
that finding warrants a 10 percent rating.  Further, her 
reported voiding interval also meets the criteria for a 10 
percent rating.  The regulations do not provide for separate 
ratings, however.  

Although a noncompensable rating had been assigned initially, 
a rating decision in March 2008 increased the initial rating 
for the disability to 10 percent, effective from the date of 
the Veteran's retirement from service.  

In the absence of evidence that the disability requires the 
wearing of absorbent materials, that the disability has ever 
required intensive management, or that the disability 
necessitates more frequent voiding, the criteria are not met 
for a rating greater than 10 percent at any time during the 
appeal period.  

Tinea pedis with onychomycosis of both great toenails

The May 2006 rating decision that is the subject of this 
appeal granted service connection and assigned a 
noncompensable evaluation by analogy using Diagnostic Code 
7813 for bilateral tinea pedis with onychomycosis of both 
great toenails (also claimed as fungus), effective from 
February 1, 2005.  Diagnostic Code 7813, dermatophytosis, 
including tinea pedis, provides that the disability is to be 
rated as scars (Codes 7801, 7802, 7803, 7804, or 7805) or 
dermatitis (Code 7806), depending on the predominant 
disability.  In this case, the Board concurs with the RO in 
finding that the Veteran's tinea pedis should be rated as 
dermatitis, as the medical evidence does not show that her 
tinea pedis is manifested by scars.  

Code 7806 indicates that a noncompensable disability rating 
is assigned when there is less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and; 
no more than topical therapy required during the past 12-
month period.  A 10 percent rating is warranted when there is 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  Higher ratings are warranted when 
the dermatitis affects a greater percentage of the skin or 
requires intermittent systemic therapy such as corticosteroid 
or other immunosuppressive drugs for a total duration of six 
weeks or more.  

The post-service treatment records note the Veteran's 
complaint in March 2007 that the skin of her left anterior 
ankle itched a lot.  The examiner described a three to four 
centimeter area of hyperpigmented, dry skin on the left ankle 
that tested positive for tinea.  

The Veteran reported to the September 2005 VA compensation 
examiner that she experienced constant itching and shedding 
of skin on her feet.  On examination, there was some 
scaliness of both feet, affecting less than one percent of 
the whole body surface area, without erythema, 
hypopigmentation, tissue loss, or ulceration.  The examiner 
also noted some discoloration of both great toenails.  

The February 2008 VA compensation examiner noted the 
Veteran's report of constant itching, shedding, and crusting, 
and thick toenails.  She used topical medication only.  The 
examiner described exfoliation and abnormal texture of the 
bottoms of both feet, totaling more than six square inches, 
one percent of the total body area.  There was no ulceration, 
crusting, disfigurement, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation, or 
limitation of motion.  There was also crusting and 
hyperpigmentation of both great toenails and the right fifth 
toenail.  

The record does not show that the Veteran's tinea pedis with 
onychomycosis of both great toenails has ever required more 
than topical therapy.  Further, the disability involves much 
less than five percent of the entire body, with the involved 
area being on an unexposed part of the body, and has produced 
minimal overall impairment.  Therefore, the Board concludes 
that the criteria have not been met for a compensable rating 
for the disability at any time during the appeal period.  


Anemia

The May 2006 rating decision that is the subject of this 
appeal granted service connection and assigned a 
noncompensable disability evaluation for anemia, effective 
from February 1, 2005, using Diagnostic Code 7700.  Under 
Code 7700, a noncompensable rating is assigned for hemoglobin 
10gm/100ml or less, asymptomatic.  A 10 percent rating for 
anemia requires hemoglobin of 10gm/100ml or less with 
findings such as weakness, easy fatigability, or headaches.  
A 30 percent rating is assigned for hemoglobin of 8gm/100ml 
or less with findings such as weakness, easy fatigability, 
headaches, lightheadedness, or shortness of breath.  Higher 
ratings are assigned for less hemoglobin and greater 
symptoms.  

The post-service treatment records not reflect any symptoms 
or clinical findings that examiners attributed to the 
Veteran's anemia.  A treatment record dated in August 2005 
appears to refer to a June 6, 2005 blood hemoglobin of 11.0; 
there is also a blood hemoglobin of 11.8 in September 2006.  

The September 2005 VA examiner noted the Veteran's diagnosis 
of anemia, lightheadedness, headaches, and easy fatigability 
since 1987.  She denied any other related functional 
impairment.  The examiner listed a blood hemoglobin of 11.5, 
which he indicated was clinically insignificant.  

The February 2008 VA examiner reported that the Veteran 
complained of lightheadedness; she denied any headaches, easy 
fatigability, weakness, easy bleeding, shortness of breath, 
chest pain, or syncope.  She had no leg pain on walking short 
distances.  There was no history of sickle cell disease.  The 
Veteran denied a history of any transfusions or other 
treatment for the anemia.  Her blood hemoglobin was 11.3.  

Although the Veteran has reported having lightheadedness, no 
post-service examiner has attributed that symptom to her 
anemia.  More importantly, however, blood hemoglobin levels 
have consistently remained at least 11gm/100ml since her 
retirement from service, and there is no evidence that her 
anemia has required treatment.  Moreover, examiners have 
indicated that the Veteran showed no signs of anemia or any 
functional impairment due to the disability.  

Accordingly, the Board concludes that the criteria for a 
compensable rating for anemia have not been met at any time 
during the appeal period.  

Uterine fibroids

The May 2006 rating decision that is the subject of the 
current appeal granted service connection and assigned a 
noncompensable rating, effective from February 1, 2005, for 
uterine fibroids, by analogy using Diagnostic Code 7613, 
uterine disease, injury, or adhesions.  Under the General 
Rating Formula for Disease, Injury, or Adhesions of Female 
Reproductive Organs, a zero percent rating is to be assigned 
for symptoms that do not require continuous treatment.  A 10 
percent rating is assigned for symptoms that require 
continuous treatment.  If the symptoms are not controlled by 
continuous treatment, a 30 percent rating is assigned.  

The private post-service treatment records do not reflect any 
complaints that examiners attributed to the Veteran's 
service-connected uterine fibroids, and there is no evidence 
that she was being treated for any symptoms.  A September 
2006 record indicates that her pelvic examination was normal.  

The Veteran reported to the September 2005 VA examiner that 
she had pelvic pain; she denied any other symptoms or 
functional impairment, however.  She also indicated that she 
was receiving no medication or treatment for the fibroids.  
The examiner stated that the pelvic examination was normal.  

The February 2008 VA compensation examiner noted the 
Veteran's report of pelvic pain and irregular menstruation, 
with occasional non-cycle bleeding.  She stated that she was 
taking continuous progesterone (Medroxyprogesterone) to 
control her symptoms, with regular biopsies.  The examiner 
noted that, on examination, there was mild pelvic tenderness; 
no other abnormal clinical findings were recorded.  

The record does not reflect when the Veteran began continuous 
hormone therapy in treatment for her symptoms.  However, a 
clinic record in January 2007 does not list estrogenic 
hormones among her current medications.  Nor does the most 
recent clinic note, which is dated in March 2007, or any 
earlier treatment note list progesterone or 
Medroxyprogesterone as an active medication.  Nevertheless, 
the Veteran did report at the February 2008 VA compensation 
examination that she was taking this medication.  Therefore, 
the Board finds that the criteria for a 10 percent rating 
have been met since the date of that examination.  However, 
because the evidence does not show that the medication fails 
to control her symptoms, the Board finds that criteria are 
not met for a 30 percent rating under Code 7613.  

Therefore, a 10 percent rating is assigned for uterine 
fibroids, effective from February 25, 2008, the date 
continuous treatment was first recorded.  Prior to February 
25, 2008, the criteria for a compensable rating were not met.  

Extraschedular ratings

In this case, the record does not reflect that any of the 
Veteran's service-connected disabilities has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of each disability.  In the absence 
of such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a September 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate her 
claims, and of her and VA's respective duties for obtaining 
evidence.  

The required notice was provided before the adverse decision 
in May 2006.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, 
she has received that notice.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Also, in March 2006, the RO notified the Veteran of 
the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded two VA compensation examinations, 
and private treatment records covering the entire period of 
the appeal have been received.  No further development action 
is necessary.  




ORDER

An initial rating greater than 30 percent for bilateral flat 
feet with bunions and calluses, beginning February 25, 2008, 
is denied.  

An initial 10 percent rating for bilateral flat feet with 
bunions and calluses prior to February 25, 2008, is allowed, 
subject to the law and regulations governing the award of 
monetary benefits.  

An initial rating greater than 20 percent for low back strain 
is denied.  

A separate 10 percent rating for neurological impairment due 
to intervertebral disc syndrome, is allowed, subject to the 
law and regulations governing the award of monetary benefits.  

An initial rating greater than 10 percent for chronic 
cystitis is denied.  

An initial compensable rating for tinea pedis with 
onychomycosis of both great toenails is denied.  

An initial compensable rating for anemia is denied.  

An initial compensable rating for uterine fibroids prior to 
February 25, 2008, is denied.  

A 10 percent rating for uterine fibroids beginning 
February 25, 2008, is allowed, subject to the law and 
regulations governing the award of monetary benefits.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


